Citation Nr: 1506883	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-04 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a chronic skin rash, claimed as jungle rot.  

2.  Entitlement to service connection for a chronic skin rash, claimed as jungle rot, on a de novo basis.  

3.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.  

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Pittsburgh, Pennsylvania, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned at the RO in March 2013.  A transcript is contained in the electronic record (Virtual VA).  Records in Virtual VA and VBMS have been reviewed prior to reaching this decision. 

The issues of entitlement to service connection for a chronic skin rash on a de novo basis and entitlement to an initial compensable evaluation for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for a chronic skin rash was denied in a February 2011 Board decision.  

2.  Evidence received since the February 2011, Board decision includes testimony that was not previously considered, and which relates to an unestablished fact necessary to substantiate the claim: a nexus between the skin rashes treated in service and the current disability. 

3.  The Veteran has been in receipt of the maximum schedular rating for tinnitus since the effective date of the grant of service connection; and tinnitus is not manifested by factors outside of the rating schedule.


CONCLUSIONS OF LAW

1.  The February 2011 Board decision that denied entitlement to service connection for a chronic skin rash is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 20.1100, 20.1105 (2014). 

2.  New and material evidence has been received to reopen the claim for service connection for a chronic skin rash.  38 C.F.R. § 3.156(a) (2014). 

3.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2014).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For the Veteran's appeal to reopen his claim for service connection for a chronic skin rash on the basis of new and material evidence, the Board will grant this aspect of his appeal.  Any failure in the duty to notify or duty to assist was harmless error.  

The appeal for a higher rating for tinnitus arises from disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The duty to notify has been met. 

The duty to assist has been met.  The Veteran was afforded a VA examination in June 2011.  VA treatment records pertaining to tinnitus have been obtained, and the Veteran has not identified any private treatment for this disability.  

The Court has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the undersigned engaged the Veteran and his representative in a discussion regarding the Veteran's tinnitus.  It was noted that the Veteran is in receipt of the highest available scheduler evaluation, so that an extraschedular evaluation would be the only way to receive a higher evaluation.  He was then asked to describe his symptoms and how they impacted his daily life.  The duties imposed by 38 C.F.R. § 3.103(c)(2), as explained by the United States Court of Appeals for Veterans Claims (Court) in Bryant v. Shinseki, 23Vet. App. 488 (2010) have been met.  

The Veteran has not asserted, nor is it evident from the record, that any additional evidence relevant to the issue to be decided is available and not part of the claims file.  As there is no indication of additional assistance that would be reasonably likely to aid in substantiating the appeal, further VCAA assistance is not required. 

New and Material Evidence for a Chronic Rash

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran's initial claim for service connection for a chronic skin rash was denied in a February 2011 Board decision.  Unless the Board Chairman orders reconsideration, Board decisions are final when issued.  38 C.F.R. § 20.1100(a).  When a claim is disallowed by the Board, it may not thereafter be reopened and allowed, and no claim based upon the same factual basis shall be considered.  When a claimant requests that a claim be reopened after an appellate decision and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon.  If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

The evidence considered in the February 2011 Board decision includes the Veteran's service treatment records.  These show that he was seen on two occasions for treatment of a rash located in his groin.  The evidence also included VA treatment records dating from 2005, which show the Veteran began to receive treatment for a skin disability.  However, the Board denied the Veteran's claim on the basis that there was no evidence of a relationship between the skin rash treated in service and the skin disability for which he began to receive treatment 34 years after discharge from service.  

The evidence received since February 2011 includes the Veteran's testimony at the March 2013 hearing.  In essence, the Veteran testified that he had experienced a skin rash that had waxed and waned ever since he was first treated during service.  

The Veteran's testimony is new in that this information was not available to the Board in February 2011.  It is material because it relates to the unestablished fact that was the basis for the denial, which was the absence of evidence of a nexus between the rash in service and the current skin disability.  The Veteran has submitted new and material evidence, and his claim for service connection for a skin rash is reopened. 

As the Veteran's claim has been reopened, it must now be considered on a de novo basis.  This will be addressed in the remand section at the end of the decision. 

Increased Evaluation for Tinnitus

The Veteran contends that he has constant buzzing in his ear.  He argues that this noise is very distracting, and that he has to use a machine that produces white noise in order to sleep.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his disabilities assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran reports that his tinnitus is bilateral and constant.  

Tinnitus is evaluated pursuant to the criteria found in Diagnostic Code 6260 of the Rating Schedule.  38 C.F.R. § 4.87.  Under those criteria, a rating of 10 percent is warranted where the evidence shows recurrent tinnitus.  Id.  This is the maximum allowable schedular evaluation for tinnitus.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for consideration is whether the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

 Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's reported symptoms, namely persistent tinnitus in the form of a buzzing sound, fall directly in line with the schedular criteria for rating tinnitus.  The Veteran has reported the use of a white noise machine to help him sleep, but there is no indication of symptoms beyond persistent tinnitus.  As such, the Veteran's precise symptomatology and effects are contemplated by the rating schedule and a further consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In addition, the Board notes that a total rating based on individual unemployability (TDIU) is an element of all initial ratings; and is raised if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to service connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). The record does not reflect that the Veteran's tinnitus prevents or impedes his ability to work, and the Veteran has not alleged as much.  At the hearing, the Veteran noted that he was retired.  Accordingly, the Board concludes that a claim for total disability based on unemployability has not been raised by either the Veteran or the record.

Accordingly, the evidence is against the grant of an initial rating greater than 10 percent for tinnitus at any time since the effective date of service connection.  The preponderance of the evidence is against the Veteran's claim and the claim is denied.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.87, Code 6260.  


ORDER

New and material evidence has been submitted to reopen a claim for service connection for a chronic skin rash; to this extent only, the appeal is granted.  

Entitlement to an initial evaluation in excess of 10 percent for service connected tinnitus is denied. 


REMAND

As noted, the Veteran's claim for service connection for a chronic skin rash is reopened, and there is sufficient evidence to trigger the need for an examination under McClendon.  The Veteran should be scheduled for a VA examination of his skin to determine the nature and etiology of his chronic rash.  

Furthermore, the Veteran testified at the March 2013 hearing that his hearing loss had become worse since his most recent VA examination in June 2011.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dermatology examination.  The claims folder and electronic record must be reviewed by the examiner.  All indicated tests and studies should be conducted.  At the completion of the record review and examination, please provide the following opinions:

For each skin disability identified on the current examination or in the treatment records since 2012, is it as likely as not that it was incurred due to active service?  

The reasons all opinions should be included.  The mere absence of evidence of treatment cannot be the sole reason for a negative opinion.  If the examiner is unable to provide any portion of the opinion without resort to speculation, any outstanding evidence that might allow the opinion to be provided should be identified.  

3.  Schedule the Veteran for a VA audiology examination.  The examiner must review the claims folder.  

In addition to providing the acoustic thresholds and percentage of speech discrimination, the examiner must fully report the functional impairment, including impact on daily life, resulting from the hearing loss.  

4.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


